Case 2:99-cv-73933-PDB-KGA ECF No. 106, PageID.808 Filed 05/18/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION



FORD MOTOR COMPANY,

          Plaintiff,                              Civil No. 99-73933
v.
                                                  Hon. Paul D. Borman
MUSTANGS UNLIMITED, INC.,                         M.J. R. Steven Whalen

          Defendant.


Gregory D. Phillips (P80801)                      VINCENT M. AMBERLY
Jared L. Cherry (P80800)                          AMBERLY LAW
Phillips Winchester, LLC                          307 E. Market Street Suite 202
4001 South 700 East, Suite 500                    Leesburg, Virginia 20176
Salt Lake City, Utah 84107                        Telephone: (703) 737-3545
Telephone: (801) 935-4933

Attorneys for Plaintiff                           Attorney for Defendant



MOTION FOR ORDER TRANSFERRING MUSTANG® DOMAIN NAMES
 TO FORD PURSUANT TO ORDER TO SHOW CAUSE (ECF NO. 104)


      Pursuant to this Court’s Order to Show Cause (ECF No. 104), plaintiff Ford

Motor Company (“Ford”) respectfully requests that this Court enter an Order

transferring the domain names mustangsunlimited.com and

qualitymustangparts.com, and any other domain names comprising of a Ford-

owned trademark registered to Mustangs Unlimited to Ford. Ford will then be able
Case 2:99-cv-73933-PDB-KGA ECF No. 106, PageID.809 Filed 05/18/21 Page 2 of 3




to submit the Order to the registrar of the domain names and effect the transfer of

the domain names because registrars all have policies that require them to comply

with court orders.

      Ford represents to the Court that Mustangs Unlimited has failed to respond to

the Order to Show Cause within thirty days, and has not transferred the domain

names despite agreements to do so as set forth in the emails attached hereto as

Exhibit A. As set forth in these emails, Ford has attempted in good faith to work

with opposing counsel and Mustangs Unlimited to effect the transfer of the domain

names without further burdening the Court.

      A proposed order will be submitted via the ECF system.

       Dated: May 18, 2021


                                 By: /s/ Gregory D. Phillips
                                    Gregory D. Phillips
                                    Phillips Winchester, LLC
                                    4001 South 700 East, Suite 500
                                    Salt Lake City, Utah 84107
                                    Telephone: (801) 935-4933




                                         2
Case 2:99-cv-73933-PDB-KGA ECF No. 106, PageID.810 Filed 05/18/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify that on May 18, 2021, I caused the foregoing document to be filed

with the Clerk of the Court via the CM/ECF system, which will cause notice of

same to be sent to all counsel of record.




                                  By: /s/ Jared L. Cherry




                                            3
